PER CURIAM.
¶ 1. This is a review of a published decision of the court of appeals, St. Paul Fire & Marine Ins. Co. v. Keltgen, 2003 WI App 53, 260 Wis. 2d 523, 659 N.W.2d 906, that affirmed a judgment of the Circuit Court for Eau Claire County, Thomas H. Barland, Judge. The court is equally divided on the question of whether the decision of the court of appeals should be affirmed or reversed.
Justice Jon E Wilcox, Justice N. Patrick Crooks, and Justice David T. Prosser would affirm; Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley, and Justice Patience D. Roggensack would reverse. Justice Diane S. Sykes did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.